DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/09/2021 has been considered by the examiner.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "irradiating means" in line 6.  Claim 1 recites the limitation "irradiating means" in line 19.  It is unclear if the irradiating means of line 19 is the same as or different from the irradiating means of line 6.  Claims 2-10 are rejected due to their dependence on rejected claim 1.  
Claim 3 contains the limitation “a tank …, in which the working tray is configured … as well as a recoater”.  The relationship between the tank and the working tray is unclear.  Claim 1 state that the frame surrounds the working tray.  Claim 3 seems to require that the working tray be a part of a tank, which is unclear.  Additionally, claim 3 seems to require that the recoater is a part of the tank, which is unclear or incorrect.  
Claim limitation “means for blowing and sucking” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No examples or descriptions of any structure capable of providing said means are provided.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “means for filling” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No examples or descriptions of any structure capable of providing said means are provided.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (JP 2016221894 A), as machine translated.
Regarding claim 1, Hirata teaches “a three-dimensional object manufacturing apparatus” (which reads upon “a machine for manufacturing at least one piece, the machine comprising”, as recited in the instant claim; paragraph [0001]).  Hirata teaches “frame body 45 that surrounds the stage 41” (which reads upon “a frame surrounding a working tray comprising a working surface”, as recited in the instant claim; paragraph [0135]).  Hirata teaches “an ultraviolet irradiation unit (curing unit) 6 that irradiates ultraviolet rays for curing a curable resin contained in the ink” (which reads upon “irradiating means facing the working surface, and irradiating means arranged above the working tray”, as recited in the instant claim; paragraph [0131]).  Hirata teaches “a layer forming composition supply unit 3 that houses a composition (layer forming composition) 11 containing particles, a layer forming unit 4 that forms a layer 1 using the layer forming composition 11 supplied from the layer forming composition supply unit 3” (which reads upon “means for supplying and spreading into layers, on the working tray”, as recited in the instant claim; paragraph [0131]).  Hirata teaches that “examples of the recess forming means 7 include a means for forming the recess 15 by machining such as cutting, a means for forming the recess 15 by laser processing, and a means for forming the recess 15 by chemical processing such as etching, but it is preferable to form the recess 15 by cutting” (which reads upon “machining means able to form at least one recess in a layer from the upper part thereof”, as recited in the instant claim; paragraph [0167]).  Hirata teaches “a suction unit, not illustrated, having a function of sucking a removal portion removed from the layer 1 in association with formation of the recess 15” (which reads upon “means for blowing and sucking the debris resulting from said machining”, as recited in the instant claim; paragraph [0171]).  Hirata teaches “filling a portion of the layer-forming composition into the recess” (which reads upon “means for filling the one or more recesses”, as recited in the instant claim; paragraph [0365]).  Regarding limitations recited in claim 1, which are directed to a manner of operating disclosed machine, e.g., in order to complete the layer thus recessed, for curing each layer of SOM once spread, and irradiate, for curing the CPC or MPC once located within the recesses made in the successive layers of cured SOM, or the articles worked upon, e.g., made of at least one of ceramic materials and metallic materials, a sacrificial photocurable organic material (SOM), of photocured SOM, formed in each layer of photocured SOM, by one of a ceramic photocurable composition (CPC) and a metallic photocurable composition (MPC) able to flow, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claims 2-3 and 9, Hirata teaches the machine of claim 1 as stated above.  Hirata teaches that “the layer forming unit 4 includes a layer forming composition temporary placement unit 44 that temporarily holds the layer forming composition 11 supplied from the layer forming composition supply unit 3, a squeegee (flattening unit) 42 that forms the layer 1 while flattening the layer forming composition 11 held by the layer forming composition temporary placement unit 44, a guide rail 43 that restricts the operation of the squeegee 42, a stage 41 that supports the formed layer 1, and a side surface support unit (frame body) 45 that surrounds the stage 41” (paragraph [0135]).  
Regarding claims 4-6, Hirata teaches the machine of claim 1 as stated above.  Hirata teaches that “in the case where the 1st ink 121 is applied by an ink jet method, etc., it is possible to more effectively prevent the 1st ink 121 from adhering to the nozzle which discharges the 1st ink 121 over a long period of time, to stably manufacture the three dimensional shaped object 10, and to further improve the productivity of the three dimensional shaped object 10” (paragraph [0076]).  Hirata teaches that “the layer-forming composition supply unit 3 is configured to move in response to a command from the drive control unit 22, and to supply the layer-forming composition 11 accommodated therein to the layer-forming composition temporary placement unit 44” (paragraph [0134]).  Hirata teaches that “the layer forming unit 4 includes a layer forming composition temporary placement unit 44 that temporarily holds the layer forming composition 11 supplied from the layer forming composition supply unit 3, a squeegee (flattening unit) 42 that forms the layer 1 while flattening the layer forming composition 11 held by the layer forming composition temporary placement unit 44, a guide rail 43 that restricts the operation of the squeegee 42, a stage 41 that supports the formed layer 1, and a side surface support unit (frame body) 45 that surrounds the stage 41” (paragraph [0135]; supply unit 3 reads on tank and a hose is assumed).  
Regarding claims 7-8, Hirata teaches the machine of claim 2 as stated above.  Hirata teaches that “the layer-forming composition supply unit 3 is configured to move in response to a command from the drive control unit 22, and to supply the layer-forming composition 11 accommodated therein to the layer-forming composition temporary placement unit 44” (paragraph [0134]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (JP 2016221894 A), as machine translated, as applied to claim 5 above, and further in view of Chen et al. (CN 108790150 A), as machine translated.
Regarding claim 10, Hirata teaches the machine of claim 5 as stated above.  
Hirata is silent regarding the details of the tank.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  
Chen is similarly concerned with a 3D printing system (abstract).  Chen teaches that “a feeding device, a printing platform and imaging device, the feeding device comprises a transparent conveyor belt, a first feeding tank and a first scraper” (which reads upon “tank”, as recited in the instant claim; abstract).  Chen teaches that “in a preferred embodiment of the present invention, the feeding device further comprises a second supply tank and a second scraper” (page 3).  Chen teaches that “the second feed tank 128a by a piston pressing the printing material, the printing material belt 121 on the transparent transmission through discharging port is discharged and the second supply tank 128a to discharge the printing material” (which reads upon “piston supply tank”, as recited in the instant claim; page 8).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a piston supply tank, as taught by Chen as the tank in Hirata because Hirata does not give details about how the material in the tank is to be moved from the tank to the nozzle.  Additionally, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733